PER CURIAM.
Concluding that section 775.21, Florida Statutes, the Florida Sexual Predators Act, does not deny procedural due process under the Florida Constitution, we affirm the order under review. See Therrien v. State, 859 So.2d 585 (Fla. 1st DCA 2008); Jones v. State, 855 So.2d 715 (Fla. 4th DCA 2003); Reyes v. State, 854 So.2d 816 (Fla. 4th DCA 2003); Givens v. State, 851 So.2d 813 (Fla. 2d DCA 2003); Milks v. State, 848 So.2d 1167 (Fla. 2d DCA 2003). We certify conflict with the decision in Espindola v. State, 855 So.2d 1281 (Fla. 3d DCA 2003).
ALLEN, KAHN and POLSTON, JJ„ concur.